                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 SATCO PRODUCTS, INC.

                    Plaintiff,                   Civil Action No. __________

 v.
                                                 JURY TRIAL DEMANDED
 SEOUL SEMICONDUCTOR CO., LTD.
 and SEOUL SEMICONDUCTOR, INC.

                    Defendants.


        CERTIFICATE OF INTERESTED PARTIES AND
CORPORATE DISCLOSURE STATEMENT OF SATCO PRODUCTS, INC.

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and N.D. Ga.

L.R. 3.3, the undersigned counsel for Plaintiff Satco Products, Inc. (“Satco”)

provides the following disclosures:

         (1) The undersigned counsel of record for Satco certifies that the following is

a full and complete list of all parties in this action, including any parent corporation

of Satco and any publicly held corporation that owns 10 percent or more of Satco

stock:

            • Plaintiff: Satco Products, Inc.
         • Defendants: Seoul Semiconductor Co., Ltd. and Seoul Semiconductor,

             Inc.

         • Satco states that the Satco is not publicly traded and does not offer

             shares of stock to the public, Satco has no parent corporation, and no

             publicly held company owns 10% or more of Satco’s stock.

      (2) The undersigned further certifies that the following is a full and complete

list of all other persons, associations, firms, partnerships, or corporations having

either a financial interest in or other interest which could be substantially affected

by the outcome of this particular case:

             • To the best of Satco’s knowledge, none.

   (3) The undersigned further certifies that the following is a full and complete list

of all persons serving as attorneys for Satco in this proceeding:

             • James Z. Foster
               Scott Bornstein
               Joshua L. Raskin
               Richard Pettus
               Jeffrey R. Colin
               Elana B. Araj
               Sandra L. Applebaum
               Nicholas Brown
               GREENBERG TRAURIG, LLP

             • Robert P. Lynn, Jr.
               Stephen W. Livingston
               LYNN GARTNER DUNNE, LLP


                                          2
    This 12th day of February, 2021.

                                           /s/ James Z. Foster
                                           James Z. Foster
                                           Georgia Bar No. 756038
                                           fosterja@gtlaw.com

                                           Attorney for Defendant Satco
                                           Products, Inc.


GREENBERG TRAURIG, LLP
Terminus 200
3333 Piedmont Road, N. E.
Suite 2500
Atlanta, Georgia 30305
Telephone: 678-553-2100
Facsimile: 678-553-7382




                                       3
